Case: 19-41283   Doc# 359   Filed: 06/18/21   Entered: 06/18/21 16:13:23   Page 1 of
                                        20
                                                                STATEMENT OF OPERATIONS
                                                                   (General Business Case)
                                                                       For the Month Ended           05/31/21


                       Current Month
                                                                                                                         Cumulative         Next Month
     Actual               Forecast              Variance                                                                (Case to Date)       Forecast
                                                                       Revenues:
        $146,569              $155,000               ($8,431)      1    Gross Sales                                          $5,246,457            $170,000
                                                          $0       2    less: Sales Returns & Allowances                             $0
        $146,569              $155,000               ($8,431)      3    Net Sales                                            $5,246,457            $170,000
        $120,783               $95,000              ($25,783)      4    less: Cost of Goods Sold       (Schedule 'B')        $2,732,827             $95,000
         $25,786               $60,000              ($34,214)      5    Gross Profit                                         $2,513,630             $75,000
              $0                    $0                    $0       6    Interest                                                    $80                  $0
                                                          $0       7    Other Income:
                                                          $0       8
                                                          $0       9

         $25,786               $60,000              ($34,214)     10       Total Revenues                                    $2,513,710             $75,000

                                                                       Expenses:
         $37,050               $38,000                  $950      11    Compensation to Owner(s)/Officer(s)                  $1,035,325             $38,000
              $0                    $0                    $0      12    Salaries                                               $228,147                  $0
              $0                                          $0      13    Commissions                                                  $0
              $0                                          $0      14    Contract Labor                                               $0
                                                                        Rent/Lease:
              $0                     $0                    $0     15       Personal Property                                   $115,807                     $0
                                                           $0     16       Real Property                                             $0
                                                           $0     17    Insurance                                                    $0
                                                           $0     18    Management Fees                                              $0
                                                           $0     19    Depreciation                                                 $0
                                                                        Taxes:
                                                          $0      20       Employer Payroll Taxes                                    $0
                                                          $0      21       Real Property Taxes                                       $0
                                                          $0      22       Other Taxes                                               $0
         $12,129                $8,000               ($4,129)     23    Other Selling                                          $507,907              $8,000
              $0                $2,000                $2,000      24    Other Administrative                                    $94,998              $2,000
                                                          $0      25    Interest                                                     $0
              $0                     $0                   $0      26    Other Expenses:     Professional fees                   $79,306             $15,000
              $0                                          $0      27                                                                 $0
              $0                    $0                    $0      28                                                                 $0                  $0
              $0               $10,000               $10,000      29 Bankruptcy legal fees and other legal fees                $646,737             $10,000
              $0                                          $0      30                                                              ($194)
                                                          $0      31                                                                 $0
                                                          $0      32                                                                 $0
                                                          $0      33
                                                          $0      34

         $49,179               $58,000                $8,821      35       Total Expenses                                    $2,708,033             $73,000

        ($23,393)               $2,000              ($25,393)     36 Subtotal                                                 ($194,323)             $2,000

                                                                     Reorganization Items:
              $0                     $0                    $0     37 Professional Fees                                               $0                     $0
                                     $0                    $0     38 Provisions for Rejected Executory Contracts                     $0                     $0
                                     $0                    $0     39 Interest Earned on Accumulated Cash from                        $0                     $0
                                       0                              Resulting Chp 11 Case                                          $0                     $0
                                     $0                   $0      40 Gain or (Loss) from Sale of Equipment                           $0                     $0
          $4,877                     $0              ($4,877)     41 U.S. Trustee Quarterly Fees                                $31,348                     $0
                                     $0                   $0      42                                                                 $0                     $0

          $4,877                     $0               $4,877      43       Total Reorganization Items                           $31,348                     $0

        ($28,270)               $2,000              ($30,270)     44 Net Profit (Loss) Before Federal & State Taxes           ($225,671)             $2,000
                                                          $0      45 Federal & State Income Taxes

        ($28,270)               $2,000              ($30,270)     46 Net Profit (Loss)                                        ($225,671)             $2,000
              $0                                                                                                                  ($100)
Attach an Explanation of Variance to Statement of Operations (For variances greater than +/- 10% only):                        $225,571

                            Case: 19-41283           Doc# 359          Filed: 06/18/21       Entered: 06/18/21 16:13:23    Page 2 of       Revised 1/1/98
                                                                                   20
                                                        BALANCE SHEET
                                                      (General Business Case)
                                                     For the Month Ended            05/31/21


     Assets
                                                                                From Schedules                  Market Value
         Current Assets

 1            Cash and cash equivalents - unrestricted                                                                    $446,750
 2            Cash and cash equivalents - restricted                                                                            $0
 3            Accounts receivable (net)                                                 A                                 $314,812
 4            Inventory                                                                 B                                       $0
 5            Prepaid expenses
 6            Professional retainers
 7            Other:
 8

 9                    Total Current Assets                                                                                $761,562

         Property and Equipment (Market Value)

10            Real property                                                             C                                         $0
11            Machinery and equipment                                                   D                                         $0
12            Furniture and fixtures                                                    D                                         $0
13            Office equipment                                                          D                                         $0
14            Leasehold improvements                                                    D                                         $0
15            Vehicles                                                                  D                                         $0
16            Other:                                                                    D
17                                                                                      D
18                                                                                      D
19                                                                                      D
20                                                                                      D

21                    Total Property and Equipment                                                                                $0

         Other Assets

22            Loans to shareholders
23            Loans to affiliates
24
25
26
27
28                    Total Other Assets                                                                                          $0

29                    Total Assets                                                  $761,562                              $761,562

     NOTE:
              Indicate the method used to estimate the market value of assets (e.g., appraisals; familiarity with comparable market
              prices, etc.) and the date the value was determined.




         Case: 19-41283         Doc# 359         Filed: 06/18/21        Entered: 06/18/21 16:13:23               Page 3 of
                                                                                                                    Revised 1/1/98
                                                             20
                                                    Liabilities and Equity
                                                     (General Business Case)


     Liabilities From Schedules

          Post-Petition

               Current Liabilities

30                      Salaries and wages                                                                           $0
31                      Payroll taxes                                                                                $0
32                      Real and personal property taxes                                                             $0
33                      Income taxes                                                                                 $0
34                      Sales taxes                                                                                  $0
35                      Notes payable (short term)                                                                   $0
36                      Accounts payable (trade)                                         A                     $830,244
37                      Real property lease arrearage                                                                $0
38                      Personal property lease arrearage                                                            $0
39                      Accrued professional fees                                                                    $0
40                      Current portion of long-term post-petition debt (due within 12 months)                       $0
41                      Other:
42
43

44                      Total Current Liabilities                                                              $830,244

45             Long-Term Post-Petition Debt, Net of Current Portion

46                      Total Post-Petition Liabilities                                                        $830,244

          Pre-Petition Liabilities (allowed amount)

47                      Secured claims                                                   F                            $0
48                      Priority unsecured claims                                        F                            $0
49                      General unsecured claims                                         F                            $0

50                      Total Pre-Petition Liabilities                                                                $0

51                      Total Liabilities                                                                      $830,244

     Equity (Deficit)

52             Retained Earnings/(Deficit) at time of filing                                                ($6,653,850)
53             Capital Stock                                                                                       $200
54             Additional paid-in capital                                                                    $6,810,639
55             Cumulative profit/(loss) since filing of case                                                  ($225,671)
56             Post-petition contributions/(distributions) or (draws)                                                $0
57
58             Market value adjustment

59                      Total Equity (Deficit)                                                                  ($68,682)

60 Total Liabilities and Equity (Deficit)                                                                      $761,562




         Case: 19-41283           Doc# 359          Filed: 06/18/21      Entered: 06/18/21 16:13:23   Page 4 of
                                                                                                         Revised 1/1/98
                                                                20
                                             SCHEDULES TO THE BALANCE SHEET
                                                             (General Business Case)

                                                                   Schedule A
                                                   Accounts Receivable and (Net) Payable

                                                                            Accounts Receivable       Accounts Payable             Past Due
Receivables and Payables Agings                                            [Pre and Post Petition]     [Post Petition]        Post Petition Debt
  0 -30 Days                                                                             $314,812             $127,508
  31-60 Days
  61-90 Days                                                                                                                           $127,508
  91+ Days
  Total accounts receivable/payable                                                       $314,812              $127,508
  Allowance for doubtful accounts                                                               $0
  Accounts receivable (net)                                                               $314,812


                                                                   Schedule B
                                                           Inventory/Cost of Goods Sold
Types and Amount of Inventory(ies)                                        Cost of Goods Sold
                                              Inventory(ies)
                                                Balance at
                                              End of Month                Inventory Beginning of Month                                         0
                                                                          Add -
   Retail/Restaurants -                                                    Net purchase                                                       $0
    Product for resale                                                     Direct labor                                                       $0
                                                                           Manufacturing overhead                                             $0
   Distribution -                                                          Freight in                                                         $0
    Products for resale                                           $0       Other:                                                             $0
                                                                          Freight, cdn, customer service, cdn
   Manufacturer -
    Raw Materials                                                 $0
    Work-in-progress                                              $0      Less -
    Finished goods                                                $0       Inventory End of Month                                             $0
                                                                           Shrinkage                                                          $0
   Other - Explain                                                         Personal Use                                                       $0

                                                                          Cost of Goods Sold                                                  $0
     TOTAL                                                        $0

   Method of Inventory Control                                            Inventory Valuation Methods
   Do you have a functioning perpetual inventory system?                  Indicate by a checkmark method of inventory used.
              Yes           No xxx
   How often do you take a complete physical inventory?                   Valuation methods -
                                                                            FIFO cost                                                      15000
    Weekly                                                                  LIFO cost
    Monthly                                                                 Lower of cost or market
    Quarterly                                                               Retail method
    Semi-annually                                                           Other
    Annually                                                                 Explain
Date of last physical inventory was

Date of next physical inventory is




                  Case: 19-41283        Doc# 359           Filed: 06/18/21      Entered: 06/18/21 16:13:23           Page 5Revised
                                                                                                                            of 1/1/98
                                                                       20
                                                  Schedule C
                                                 Real Property

Description                                                                  Cost              Market Value
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0


                                                  Schedule D
                                            Other Depreciable Assets

Description                                                                  Cost              Market Value
Machinery & Equipment -
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0

Furniture & Fixtures -
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0

Office Equipment -
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0

Leasehold Improvements -
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0

Vehicles -
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
                                                                                    $0                        $0
     Total                                                                          $0                        $0




              Case: 19-41283   Doc# 359   Filed: 06/18/21    Entered: 06/18/21 16:13:23   Page 6 of
                                                                                             Revised 1/1/98
                                                      20
                                                               Schedule E
                                                      Aging of Post-Petition Taxes
                                              (As of End of the Current Reporting Period)

Taxes Payable                                      0-30 Days          31-60 Days          61-90 Days        91+ Days              Total
Federal
      Income Tax Withholding                                  $0                  $0                 $0              $0                   $0
      FICA - Employee                                         $0                  $0                 $0              $0                   $0
      FICA - Employer                                         $0                  $0                 $0              $0                   $0
      Unemployment (FUTA)                                     $0                  $0                 $0              $0                   $0
      Income                                                  $0                  $0                 $0              $0                   $0
      Other (Attach List)                                     $0                  $0                 $0              $0                   $0
Total Federal Taxes                                           $0                  $0                 $0              $0                   $0
State and Local
      Income Tax Withholding                                  $0                  $0                 $0              $0                   $0
      Unemployment (UT)                                       $0                  $0                 $0              $0                   $0
      Disability Insurance (DI)                               $0                  $0                 $0              $0                   $0
      Empl. Training Tax (ETT)                                $0                  $0                 $0              $0                   $0
      Sales                                                   $0                  $0                 $0              $0                   $0
      Excise                                                  $0                  $0                 $0              $0                   $0
      Real property                                           $0                  $0                 $0              $0                   $0
      Personal property                                       $0                  $0                 $0              $0                   $0
      Income                                                  $0                  $0                 $0              $0                   $0
      Other (Attach List)                                     $0                  $0                 $0              $0                   $0
Total State & Local Taxes                                     $0                  $0                 $0              $0                   $0
Total Taxes                                                   $0                  $0                 $0              $0                   $0



                                                               Schedule F
                                                          Pre-Petition Liabilities

                                                                                           Claimed          Allowed
List Total Claims For Each Classification -                                                Amount          Amount (b)
      Secured claims (a)                                                                           $0               $0
      Priority claims other than taxes                                                             $0               $0
      Priority tax claims                                                                          $0               $0
      General unsecured claims                                                             $5,206,550       $5,206,550

      (a)   List total amount of claims even it under secured.
      (b)   Estimated amount of claim to be allowed after compromise or litigation. As an example, you are a defendant in a lawsuit
            alleging damage of $10,000,000 and a proof of claim is filed in that amount. You believe that you can settle the case for a
            claim of $3,000,000. For Schedule F reporting purposes you should list $10,000,000 as the Claimed Amount and
            $3,000,000 as the Allowed Amount.
                                                               Schedule G
                                                      Rental Income Information
                                                Not applicable to General Business Cases

                                                               Schedule H
                                             Recapitulation of Funds Held at End of Month

                                                   Account 1          Account 2          Account 3         Account 4
Bank                                            Chase - All        Paypal              BlueSnap           Comerica
Account Type                                    checking/Saving    Deposit             Deposit            Checking
Account No.                                     Various                                                   Various
Account Purpose                                 General            Payments            Payments           General
Balance, End of Month                                 $409,308                $3,251         $32,208            $1,983
Total Funds on Hand for all Accounts                  $446,750                    $0

Attach copies of the month end bank statement(s), reconciliation(s), and the check register(s) to the Monthly Operating Report.

                Case: 19-41283           Doc# 359        Filed: 06/18/21         Entered: 06/18/21 16:13:23               Page 7 of
                                                                                                                               Revised 1/1/98
                                                                     20
                                  STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS
                                                Increase/(Decrease) in Cash and Cash Equivalents
                                                      For the Month Ended     05/31/21

                                                                                                Actual                    Cumulative
                                                                                             Current Month               (Case to Date)
     Cash Receipts
1          Rent/Leases Collected                                                                          $0                          $0
2          Cash Received from Sales                                                                 $115,783                  $5,323,741
3          Interest Received                                                                              $0                         $80
4          Borrowings                                                                                     $0                          $0
5          Funds from Shareholders, Partners, or Other Insiders                                           $0                          $0
6          Capital Contributions                                                                          $0                          $0
7                                                                                                                                     $0
8                                                                                                                                     $0
9                                                                                                                                     $0
10                                                                                                                                    $0
11                                                                                                                                    $0

12               Total Cash Receipts                                                                $115,783                  $5,323,821

     Cash Disbursements                                                                                                               $0
13         Payments for Inventory                                                                         $0                     $15,000
14         Selling                                                                                   $12,129                    $507,531
15         Administrative                                                                                 $0                     $94,998
16         Capital Expenditures                                                                           $0                          $0
17         Principal Payments on Debt                                                                     $0                          $0
18         Interest Paid                                                                                  $0                          $0
           Rent/Lease:                                                                                                                $0
19               Personal Property                                                                           $0                 $115,807
20               Real Property                                                                                                        $0
           Amount Paid to Owner(s)/Officer(s)                                                                                         $0
21               Salaries                                                                            $37,050                  $1,125,235
22               Draws                                                                                    $0                          $0
23               Commissions/Royalties                                                                    $0                          $0
24               Expense Reimbursements                                                                   $0                          $0
25               Other                                                                                    $0                          $0
26         Salaries/Commissions (less employee withholding)                                               $0                    $193,719
27         Management Fees                                                                                $0                 ($2,052,290)
           Taxes:
28               Employee Withholding                                                                     $0                          $0
29               Employer Payroll Taxes                                                                   $0                          $0
30               Real Property Taxes                                                                      $0                          $0
31               Other Taxes                                                                              $0                          $0
32         Other Cash Outflows:                                                                           $0                          $0
33               Vendors related to product delivery and performance                                 $91,821                 ($2,052,290)
34               Legal fees                                                                          $25,949
35               Research and development costs                                                       $8,000                    $662,000
36               Tax return preparation fees                                                              $0                     $77,193
37               Trustee fees Other expenses                                                          $4,877                     $40,628

38               Total Cash Disbursements:                                                          $179,826                  $5,372,940

39 Net Increase (Decrease) in Cash                                                                   ($64,043)                  ($49,119)

40 Cash Balance, Beginning of Period                                                                $510,793                    $495,868

41 Cash Balance, End of Period                                                                      $446,750                    $446,749




                  Case: 19-41283          Doc# 359        Filed: 06/18/21     Entered: 06/18/21 16:13:23          Page 8Revised
                                                                                                                         of 1/1/98
                                                                      20
                                                            STATEMENT OF CASH FLOWS
                                                 (Optional) Increase/(Decrease) in Cash and Cash Equivalents
                                                                     For the Month Ended 05/31/21

                                                                                                             Actual                Cumulative
     Cash Flows From Operating Activities                                                                 Current Month           (Case to Date)
1         Cash Received from Sales                                                                                $115,783                $5,323,741
2         Rent/Leases Collected                                                                                         $0                        $0
3         Interest Received                                                                                             $0                       $80
4         Cash Paid to Suppliers                                                                                   $99,821                $2,588,378
5         Cash Paid for Selling Expenses                                                                           $12,129                  $507,531
6         Cash Paid for Administrative Expenses                                                                         $0                   $94,998
          Cash Paid for Rents/Leases:                                                                                                             $0
7              Personal Property                                                                                          $0                $115,807
8              Real Property                                                                                              $0                      $0
9         Cash Paid for Interest                                                                                          $0                      $0
10        Cash Paid for Net Payroll and Benefits                                                                          $0                $193,719
          Cash Paid to Owner(s)/Officer(s)                                                                                                        $0
11             Salaries                                                                                            $37,050                $1,125,235
12             Draws                                                                                                    $0                        $0
13             Commissions/Royalties                                                                                    $0                        $0
14             Expense Reimbursements                                                                                   $0                        $0
15             Other                                                                                                    $0                        $0
          Cash Paid for Taxes Paid/Deposited to Tax Acct.                                                                                         $0
16             Employer Payroll Tax                                                                                       $0                      $0
17             Employee Withholdings                                                                                      $0                      $0
18             Real Property Taxes                                                                                        $0                      $0
19             Other Taxes                                                                                                $0                      $0
20        Cash Paid for General Expenses                                                                                                          $0
21                                                                                                                                                $0
22            Tax return preparation fees                                                                               $0                   $77,193
23            Approved Bankruptcy Attorney fees                                                                    $25,949                  $614,451
24            Inventory purchase                                                                                        $0                   $15,000
25                                                                                                                                                $0
26                                                                                                                                                $0

27            Net Cash Provided (Used) by Operating Activities before Reorganization Items                        ($59,166)                   ($8,491)

     Cash Flows From Reorganization Items

28        Interest Received on Cash Accumulated Due to Chp 11 Case                                                                                 $0
29        Professional Fees Paid for Services in Connection with Chp 11 Case                                            $0                     $5,200
30        U.S. Trustee Quarterly Fees                                                                               $4,877                    $35,427
31                                                                                                                                                 $0

32            Net Cash Provided (Used) by Reorganization Items                                                     ($4,877)                  ($40,627)

33 Net Cash Provided (Used) for Operating Activities and Reorganization Items                                     ($64,043)                  ($49,118)

     Cash Flows From Investing Activities

34        Capital Expenditures                                                                                                                      $0
35        Proceeds from Sales of Capital Goods due to Chp 11 Case                                                                                   $0
36                                                                                                                                                  $0

37            Net Cash Provided (Used) by Investing Activities                                                            $0                        $0

     Cash Flows From Financing Activities
38        Net Borrowings (Except Insiders)                                                                                                          $0
39        Net Borrowings from Shareholders, Partners, or Other Insiders                                                                             $0
40        Capital Contributions                                                                                                                     $0
41        Principal Payments                                                                                                                        $0
42                                                                                                                                                  $0

43            Net Cash Provided (Used) by Financing Activities                                                            $0                        $0

44 Net Increase (Decrease) in Cash and Cash Equivalents                                                           ($64,043)                  ($49,118)

45 Cash and Cash Equivalents at Beginning of Month                                                                 510,793                   $495,868

46 Cash and Cash Equivalents at End of Month                                                                      $446,750                   $446,750

                            Case: 19-41283          Doc# 359        Filed: 06/18/21    Entered: 06/18/21 16:13:23         Page 9 of     Revised 1/1/98
                                                                                20
Case: 19-41283   Doc# 359   Filed: 06/18/21   Entered: 06/18/21 16:13:23   Page 10 of
                                         20
Case: 19-41283   Doc# 359   Filed: 06/18/21   Entered: 06/18/21 16:13:23   Page 11 of
                                         20
Case: 19-41283   Doc# 359   Filed: 06/18/21   Entered: 06/18/21 16:13:23   Page 12 of
                                         20
Case: 19-41283   Doc# 359   Filed: 06/18/21   Entered: 06/18/21 16:13:23   Page 13 of
                                         20
Case: 19-41283   Doc# 359   Filed: 06/18/21   Entered: 06/18/21 16:13:23   Page 14 of
                                         20
Case: 19-41283   Doc# 359   Filed: 06/18/21   Entered: 06/18/21 16:13:23   Page 15 of
                                         20
Case: 19-41283   Doc# 359   Filed: 06/18/21   Entered: 06/18/21 16:13:23   Page 16 of
                                         20
Case: 19-41283   Doc# 359   Filed: 06/18/21   Entered: 06/18/21 16:13:23   Page 17 of
                                         20
Case: 19-41283   Doc# 359   Filed: 06/18/21   Entered: 06/18/21 16:13:23   Page 18 of
                                         20
Case: 19-41283   Doc# 359   Filed: 06/18/21   Entered: 06/18/21 16:13:23   Page 19 of
                                         20
 jadootv  #    2921

 15 Partner Request(s)




 Account Balance



                                           32,207.58                 USD
                                                  Updated daily.
                                      Last updated on Jun 01, 2021 07:00 PST




Case: 19-41283      Doc# 359   Filed: 06/18/21    Entered: 06/18/21 16:13:23   Page 20 of
                                            20
